Citation Nr: 1327709	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  09-49 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for headache syndrome. 

2.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to July 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this case for further development in May 2011.  

The Board observes that by rating decision in July 2010, the RO increased the disability rating for headache syndrome from noncompensable to 30 percent, effective the date after the Veteran's retirement from service, August 1, 2009.  Moreover, the RO increased the disability rating for the Veteran's plantar fasciitis to 10 percent disabling, effective August 1, 2009.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issues therefore remain in appellate status. 

In April 2011, the Veteran testified at a Board video-conference hearing before another Veterans Law Judge (VLJ) who is no longer employed by the Board.  The transcript of such hearing is associated with the claims file.  In a May 2013 letter, the Veteran was given the opportunity to appear at another hearing before a different VLJ.  In a statement that same month, the Veteran stated that he did not want another Board hearing.  

The Board notes that the Veteran's representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's current review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

With respect to the issues on appeal, the Veteran was most recently afforded a VA examination in April 2010.  However, in a June 2011 statement, after the Board's prior remand, the Veteran indicated that his disabilities had increased in severity since the last VA examination.  In pertinent part, the Veteran provided that it was a daily struggle to manage his headache triggers and that he had missed several hours of work.  Moreover, at the VA examination, it was observed that the Veteran's plantar fasciitis had no significant occupational affects.  However, in his June 2011 statement, the Veteran indicated that his plantar fasciitis had progressively hindered his daily life and that his feet were painful throughout the day and affected his job because he was required to stand and climb on military tanks.  The Board also observes that the claims file was not available for review in conjunction with the April 2010 VA examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the June 2011 statement, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's left foot stress fracture.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, it appears that the Veteran receives treatment for his disabilities at the VA and through Tricare in Killeen, Texas.  Thus, the Board finds that efforts should be made to ensure that all pertinent VA and private medical records have been associated with the Veteran's record.  In this regard, the Veteran's Virtual VA record includes treatment records dated to October 2011.  In light of the need to remand, the Board finds that efforts to obtain any additional VA treatment records dated from October 2011 to the present should be made.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, records pertaining to the Veteran's treatment through Tricare should also be obtained, after receipt of any necessary authorization and consent from the Veteran, and then associated with the electronic record.

Lastly, in its prior remand, the Board directed the agency of original jurisdiction (AOJ) to discuss whether the Veteran's claimed disabilities warranted referral for extraschedular consideration in its readjudication of his initial rating claims.  While the most recent supplemental statement of the case issued in April 2011 shows that the AOJ considered whether extraschedular consideration was warranted with respect to the Veteran's claim for a higher rating for his headache syndrome, it does not appear that it considered extraschedular consideration with respect to the issue of a higher rating for plantar fasciitis.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, and given that a new VA examination may also be performed, the AOJ should consider whether extraschedular consideration is warranted for the disabilities on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any and all medical records pertaining to any additional treatment he has received for his service-connected headache syndrome and bilateral plantar fasciitis, to include any VA treatment records dated from October 2011 to the present and any records from Tricare in Killeen, Texas.  Any and all negative responses should be properly documented in the electronic claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate. 

2.  After obtaining any additional treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected headache syndrome.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  

The examiner should describe the nature and severity of all manifestations of the Veteran's headache syndrome.  He or she should specifically address the nature, frequency, and severity of any prostrating attacks .  The examiner should also discuss the impact such disability has on the Veteran's employability.

A rationale should be provided for any opinion offered.

3.  After obtaining any additional treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected bilateral plantar fasciitis.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as x-rays, should be accomplished.  

The examiner should describe the nature and severity of all manifestations of the Veteran's bilateral plantar fasciitis.  He or she should also indicate whether there is any objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  The examiner should also discuss the impact such disability has on the Veteran's employability.

A rationale should be provided for any opinion offered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include consideration of whether extraschedular referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service is warranted.  If the any issue remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

